         Case 2:20-cr-00126-APG-VCF Document 95
                                             94 Filed 10/26/20
                                                      10/23/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   STEPHANIE IHLER
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 5   Stephanie.Ihler@usdoj.gov

 6   Attorneys for the United States of America

 7                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00126-APG-VCF

10                 Plaintiff,
                                                       Stipulation to Continue Pretrial Revocation
11                         v.                          Proceedings
                                                       (First Request)
12   DEVARIAN HAYNES,

13                 Defendant.

14

15          IT IS HEREBY STIPULATED AND JONTLY AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, and Stephanie Ihler, Assistant United

17   States Attorney, counsel for the United States of America, and Christopher Mishler, counsel for

18   defendant Devarian Haynes, that the Hearing on the Petition for Revocation of Pretrial Release

19   currently scheduled on October 26, 2020, be vacated and continued to a date and time

20   convenient to the Court, but no sooner than thirty (30) days.

21          This Stipulation is entered into for the following reasons:

22             1. The parties request additional time in order to allow Mr. Haynes the opportunity

23                 to regain compliance with his conditions of pretrial release by participating in his

24                 required substance abuse treatment services and continue with random drug tests.
        Case 2:20-cr-00126-APG-VCF Document 95
                                            94 Filed 10/26/20
                                                     10/23/20 Page 2 of 3




 1           2. Mr. Haynes is not incarcerated and agrees to the continuance.

 2        DATED this 23rd day of October, 2020.

 3

 4
                                                      NICHOLAS A. TRUTANICH
 5                                                    United States Attorney

 6         /s/ Christopher Mishler                           /s/ Stephanie Ihler
     By_____________________________                  By_____________________________
 7   CHRISTOPHER MISHLER                              STEPHANIE IHLER
     Counsel for Devarian Haynes                      Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  2
         Case 2:20-cr-00126-APG-VCF Document 95
                                             94 Filed 10/26/20
                                                      10/23/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00126-APG-VCF

 4                Plaintiff,
                                                     ORDER
 5                        v.

 6   DEVARIAN HAYNES, and

 7                Defendant.

 8
           Based on the pending Stipulation of counsel and good cause appearing,
 9
           IT IS THEREFORE ORDERED that the Hearing on the Petition for Revocation of
10
     Pretrial Release currently scheduled on October 26, 2020 at 1:00 p.m., be vacated and continued
11         11/30/2020
     to __________________ at the hour of ____:___
                                            2     00___.m.
                                                      p
12
                       26th
13         DATED this _____ day of October, 2020.

14

15                                            ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24
